TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00640-CV



                                 In re Asplundh Tree Expert Co.



                   ORIGINAL PROCEEDING FROM BASTROP COUNTY



                             MEMORANDUM OPINION


                Relator Asplundh Tree Expert Co. filed a motion for temporary relief and a petition

for writ of mandamus complaining of the trial court’s order compelling Asplundh to provide certain

discovery materials, and on October 4, 2013, we granted temporary relief, staying the order until

we could consider the merits of the petition. See Tex. R. App. P. 52.8, 52.10. Having reviewed

Asplundh’s petition, the real parties in interest’s response, Asplundh’s reply, and the various

appendices provided, we deny Asplundh’s request for relief.

                Asplundh complains that the materials it was ordered to produce—information related

to employees’ salaries and bonuses and financial factors that guide Asplundh in determining where

and when to work—were trade secrets and that the order is overbroad. However, Asplundh has the

burden of establishing that it is entitled to extraordinary relief. See In re ADM Investor Servs., Inc.,

304 S.W.3d 371, 373-74 (Tex. 2010); Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305

(Tex. 1994). Further, Asplundh was required to establish in the trial court that what it sought to

conceal were in fact trade secrets. See In re Bass, 113 S.W.3d 735, 737 (Tex. 2003) (party asserting

trade secret privilege “has the burden of proving that the discovery information sought qualifies
as a trade secret”). Asplundh did not present evidence at the hearing and has not carried its burden

of showing that it was entitled to trade-secret protection, that the order is overbroad, or that the

trial court abused its discretion in entering the order. We deny the petition for writ of mandamus and

dissolve our stay dated October 4, 2013.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: November 20, 2013




                                                  2